 In theMatter Of CALIFORNIA DOORCOMPANYandWOODWORKERS UNIONLOCAL 286, I.W. A., C. 1. 0.Case No. R-5691.-Decided August p21,194Mr. C. G. Price,of Diamond Springs, Calif., for the Company.Mr. Frank E. Thompson,of Sacramento, Calif., for the C. I. O.Mr. Charles F. Janigian,of San Francisco, Calif., for the A. F. of L.Mr. Wallace E. Royster,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Woodworkers Union Local 286,I.W. A., C. I. 0., herein called the C. I. 0., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of California Door Company, Diamond-Springs, California,-herein'called the Company, the National,Laibdr Rojatipns,,Board°pro-vided for an appropriate hearing upon due notice before John PaulJennings, Trial Examiner.Said hearing was held at Placerville,California, on July 14, 1943.The Company, the C. I. 0., and Lumber& Sawmill Workers Local Union #2760, A. F. of L., herein called theA. F. of L., appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine-witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.During the hearing the A. F. of L. moved the dismissal of the petition.For reasons appearing in Sections III and IV, following, the motion isdenied;All parties were afforded opportunity to file briefs with theBoard.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYCalifornia Door Company is a California corporationengaged inEl Dorado County, California, in the felling of timber, the transport52 N. L R.B., No. 15.68 CALIFORNIA DOOR COMPANY69of logs, and the manufacture of lumber.The Company maintains alogging;camp-near Grizzly Flat-in the above county from which logsare carried 34 miles by,coinpaliy :railroad to' the company.,sav mill,at Diamond Springs.About 90 percent of the logs used at the mill isobtained by the Company's logging operations.The remainder ispurchased in the open market.During 1942, the Company producedapproximately 24,000,000 board feet of lumber at its mill of the approx-imate value of $1,228,000.Approximately 30 percent of the mill'sproduction was shipped to points outside California.The Company concedes that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THEORGANIZATIONS INVOLVEDWoodworkers, Union. Local 286, I. W. A., C. I. O., is a union localchartered by International Woodworkers of America, an affiliate ,,ofthe Congress of Industrial Organizations, and is a labor organizationadmitting to membership employees of the Company.Lumber & Sawmill Workers Local Union #2760, A. F. of L., is aunion local chartered by United Brotherhood of Carpenters and Join-ers of America, an affiliate of the American Federation of Labor, andisa labor organization admitting to membership employees of theCompany.III.THE°QII^STION Ca^NCEENINU{"REPLESENLtTION 'On May 28, 1940, the Company and the A. F: of L. entered into acollective -bargaining contract covering the employees of the Com-pany based at Diamond Springs, California, excluding the loggingcamp employees and railroad employees not based at Diamond Springs.In May 1942, the C. L O. filed a petition in Case No. 20-R-670, request-ing a unit of the employees working at the logging camp.An electionwas held among such employees by consent of the parties which re-sulted in the choice of the A. F. of L. In July 1942, the Companyand the A. F. of L. revised the above contract so as to include em-ployees at the logging camp under its provisions., The contract treatsall, employees.of the, coi ipany,'as within, a single ,industrial unit and isfor an indefinite term subject to termination upon the 30-day notice ofeither party.On May 21, 1943, the C. I. O. filed its petition herein,requesting a unit embracing employees working at the logging camp.The A. F. of L. contends that a limitation upon the expenditure of1The signaturesof the C', I. 0 agents, appended,to the petition, were acknowledged beforea Notary Public but tbR petition does not indtcat ,that-the signatories were sworn.TheA. P. of,L movedthe dismissalof the petition for the reason that in this respect there isa failureto conform to the Rules and Regulations of the Board. One of the signatoriestestified at the hearingthathe swore tothe contents of the petition before the acknowledg-ing NotaryPublicand affirmedthe truth of the statements thereinunderoath from thestand.Under the circumstances we overrule the motion. 70DEIC'I'SJONSOF NATIONAL LABOR RELMIONIS BOARDBoard funds contained in the current Appropriation Act 2 precludesthe Board from proceeding herein on the ground that the Act in ques-tion prohibits the Boardfrom makinga finding in any proceeding inderogation of a contract between management and labor in existencefor more than 3 months. Since the limitation referred to has noapplication to representationcases,but specifically provides that itapplies to"a complaintcase,",the contention is without merit. Sincemore thana year has elapsed since the consent election; since thecontract covering such employees has been in effect for more than 1year; and since it is for an indefinite term subject to termination by30-day notice of either party, under the settled policy of the Board,we find that the contract does not constitute a bar to a present investi-gation to determine representatives .3A statement of the Regional Director introduced into evidence atthe hearing, indicates that the C. 1. 0. represents a substantial-numberof employees in the unit which it contends is appropriate.4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESAs stated herein, the C. 1. 0. requests a unit confined to the employeesworking at the logging camp near Grizzly Flat.The Company andthe A. F. of L. contend that a unit including all production, mainte-nance,and transportation employees at the logging camp, the saw-mill, and on the railroad, is alone appropriate.The Board has foundto be appropriate such a unit as the C. I. 0. requests where the historyof bargaining does not indicate a contrary finding or where* suchunit coincides with the extent of organization, since logging campemployees are generally geographically separated from the sawmill,possess skills different from those of mill employees, and work undermarkedly different conditions 5However, where there has been ahistory of bargaining in' a unit including the logging camp and saw-mill employees, the Board has found such unit to be appropriate in theabsence of persuasive countervailing factors 62National Labor Relation Board Approprsation Act, 19/4,TitleIV, Act of July 12, 1943,P. L. 135, 78th Congress, 1st Session.SeeMatter of La Plant-Choate ManicfactursngCo., 29 N. L. R. B. 40.The Regional Director stated thatthe C.I.0. submitted 48 application for member-ship cards all bearing apparently genuine original signaturesForty-six cards were datedin April and May 1943,and 2 were undated.Forty cards bore the names of persons whosenames appear on the Company's pay roll of June 1, 1943. The pay roll lists the namesof 64 employees within the unit claimedby the C I. 0.The A. F. of L.relies upon its contract to establish its interest.SeeMatter of Buckley Hemlock Mills, Inc.,15 N. L. R. B. 498;see alsoMatter,of Bayde Noquet Company,44 N. L. R. B. 1220.0 SeeMatter of S. A. Agnew Lumber Co.,44 N. L. R B. 1253. CALIFORNIADO-ORCOMPANY71The A. F. of L. organized the mill employees in 1940 and enteredinto a contract with the Company covering such employees in thatyear.In 1942, as stated above, the C. I. 0. sought to represent thelogging camp employees in a separate unit.The Regional Directorarranged a consent election among the logging camp employees withthe C. 1. 0. and the A. F. of L. on the ballot. The A. F. of L. receiveda majority of the votes and the Regional Director reported that theA. F. of L. was designated by a majority of the employees in the follow-ing unit : "all buckers, fallers, rigging men, and choker setters in [thelogging camp], excluding foremen, superintendents, cook house, andrailroad crew."We note that the C. I. 0. sought an election to deter-mine the bargaining representative of such employees in a separateunit; that the A. F. of L. agreed to such an election; and that theRegional Director found that the A. F. of L. was designated by amajority of the employees in such unit as their exclusive bargainingrepresentative.The A. F. of L. and the Company, however, have ap-parently construed the election results as permitting the consolidationof the logging camp employees in a unit with the sawmill employees,a construction which is not in accord with the consent election agree-ment or the finding of the Regional Director.The fact that logging camp employees are geographically separatedfrom the sawmill; that they possess skills differing from those of thesawmill employees; and that the consent election of June 1942 wasconducted among the logging camp employees in a separate unit, ar-gues that the employees in the logging camp alone may constitute anappropriate unit.However, units composed of both logging camp,transportation, and sawmill employees are common in the industry ;the logging, railroad, and milling operations of the Company are inte-grated; and, for the past year, all employees have been represented ina single inclusive unit. In consideration of these circumstances, weare of the opinion that the employees based at the logging camp mayalone constitute an appropriate unit or be included in the same unitwith sawmill and railroad employees and we shall permit the loggingcamp employees to express their desires in respect to the unit by anelection by secret ballot.There remains for consideration the composition of the voting group,in the election we shall direct at the logging camp.All parties agreethat the camp superintendent, the camp boss, the bull buck, and thesection foreman possess supervisory authority and should be excludedfrom the voting group. There is a dispute, however, as to the inclusionof George Minnick, who is in charge of the road construction crews.The Company and the C. I. 0. oppose his inclusion and, since he hasthe authority to hire and discharge employees in the road buildingcrew, we shall exclude him from the voting group. 72-DECCTSIONS OF NATIONAL LABORRELATIONS BOARDAll parties agree to the inclusion of the head loader, the hook tender,and the head rigger. These men are leaders who work along with theemployees assigned to them and were covered by the A. F. of L. con-tract.The record is not explicit as to the supervisory authority exer-cised by these leaders. If they fit the definition of supervisoryemployees given below, we shall exclude them from the logging campvoting group.?The Company's bridge crew, about 45 employees, is engaged in theconstruction and repair, of railroad bridges; on the Company's, rail-road.the sawmill employees but, for -the' past year,, have' been representedby the A. F. of L. along with other railroad employees. Two bridgecrew employees are based at the logging camp and the remainder atDiamond Springs.All receive the same wages for similar skills;perform the same duties under the same supervision; and appear tohave the same interests and problems. It would appear then that all,logically, should be included in the same bargaining unit.Conse-quently, we shall exclude all bridge crew employees from the loggingcamp voting group.A somewhat similar situation exists with respect to the railroadsection crews.The Company has three such crews, all of whom areengaged in the maintenance of the Company's railroad track andright-of-way.Crew 1 is based at Diamond Springs, and this crewhas been represented by the A. F. of L. since the first A. F. of L. con-tract in 1940.Crew 2 is based at a point about 20 miles from Dia-mond Springs., Crew 3 is based at the logging camp. All have beenrepresented by the A. F. of L. for the past year. Employees in thethree crews perform the same work under substantially the same con-ditions; receive the same wages for the same skills; and are underthe same supervision.These considerations persuade us that all sec-tion crew employees should be in the same bargaining unit. Conse-quently, we shall exclude the section crews from the voting group atthe logging camp.We shall direct that an election be conducted among the employeesbased at the logging camp, including scalers, cat doctors, filers, catdrivers, truck drivers, fallers, choker setters, second loaders, generallaborers, loaders and climbers, brush pilers, limbers, buckers, loaderoperators, bulldozer operators, grease men, loaders, landing men, aswell as head loaders, hook tenders, and head riggers, who do notpossess supervisory authority as defined below, but excluding clericalemployees, section crew employees, bridge crew employees, railroademployees, sawmill employees, cook house employees, the camp super-ICf.Matter of Irwin and Lyons and Rodney C. Lasky and Herbert H.Lasky, contractors,,51 N. L.R. B. 1370. CALIFORNIADOORCOMPANY73intendent, the camp boss, the section foreman, George Minnick, andall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees oreffectively recommend such action, to determine whether they desireto be represented by the C. I. O. or the A. F. of L., for the purposesof collective bargaining, or by neither.Upon the result of this election will depend in part our finding asto the appropriate unit. If a majority of the employees in the votinggroup selects the C. I. 0. such group will, constitute a separate appro-priate unit,. and.we, shall so certify. If a majority of the employeesin the voting group selects the A. F. of L., we shall issue no certifica-tion but permit the inclusion of this group in the unit already sorepresented."Those eligible to vote in the election which we shall direct shall bethe employees of the Company described in the voting group abovewho are employed during the pay-roll period immediately precedingthe date of the Direction of Election herein, subject to the limitationsand additions set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDiRECrED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with California DoorCompany, Diamond Springs, California, an election by secret ballotshall be conducted as early as possible but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Twentieth Region, acting inthis, matter as agent for the National Labor Relations Board, andsubject to Article III, Section 10, of said Rules and Regulations,among the employees based at the logging camp in the group below,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring such pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause :All employees based at the logging camp including scalers, cat doc-tors, filers, cat drivers, truck drivers, fallers, choker setters, second6SeeMatterof Armour andCompany,40 N. L.R B. 1333. 74DE'MSIONSOF NATIONAL LABOR RELAfrIONIS BOARDloaders,general laborers,loaders and climbers,brush pilers,limbers,buckers, loader operators,bulldozeroperators,grease men,loaders,landing men,as well as head loaders,hook tenders, and head riggers,who do not possess supervisory authority'as defined below, but ex-cluding clerical employees, section crew employees,bridge crew em-ployees, railroad employees,sawmill employees,cook house employees,the camp superintendent,the camp boss,the section foreman, GeorgeMinnick, and all supervisory employees with authority to hire, pro-mote,discharge,discipline,or otherwise effect changes in the statusof employees or effectively recommend such action,to determinewhether they desire to be representedby WoodworkersUnion Local286, I.W. A., C. I.0., or by Lumber.& SawmillWorkersLocal'Union#2760,A. F. ofL., for the purposes of collective bargaining, or byneither.CHAIRMAN MHxis took no part in the consideration of the aboveDecision and Direction of Election.